Citation Nr: 1216747	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-34 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to July 1976.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  It was remanded previously by the Board in April 2009 and March 2011, so that the VA's Appeals Management Center (AMC) could undertake certain procedural and evidentiary development.  Following the AMC's completion of the requested actions, the case has been returned to the Board for further review.  


FINDING OF FACT

The Veteran's service-connected disabilities include posttraumatic stress disorder, evaluated as 50 percent disabling; chondromalacia of the right and left patellae, each evaluated as 10 percent disabling; left frontal temporal headaches as a residual of cerebral trauma, evaluated as 10 percent disabling; pes planus of the right and left feet, each evaluated as 10 percent disabling; a disfiguring scar of the left eye, evaluated as 10 percent disabling; arthritis of the left knee, evaluated as 10 percent disabling; and residuals of a laceration over the left eye, evaluated as 10 percent disabling; such disabilities warrant a combined disability evaluation of 80 percent and render the Veteran unemployable, considering his educational background involving three years of high school and past work experience as a cleaner, factory worker, and laborer.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition as to this matter is wholly favorable to the extent indicated.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist as to this matter is obviated.  The same is true with respect to the question of whether the AMC has fully complied with the directives set forth by the Board by its prior remands.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted: 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the matter at hand, service connection has been established for posttraumatic stress disorder, evaluated as 50 percent disabling; chondromalacia of the right and left patellae, each evaluated as 10 percent disabling; left frontal temporal headaches as a residual of cerebral trauma, evaluated as 10 percent disabling; pes planus of the right and left feet, each evaluated as 10 percent disabling; a disfiguring scar of the left eye, evaluated as 10 percent disabling; arthritis of the left knee, evaluated as 10 percent disabling; and residuals of a laceration over the left eye, evaluated as 10 percent disabling.  A combined disability evaluation of 80 percent is in effect.  

Notwithstanding the foregoing, the AMC has determined that the Veteran does not meet the schedular requirements for TDIU entitlement.  The Board disagrees, finding that the schedular requirements of 4.16(a) are fully met.  Thus, the question presented by this appeal is whether the Veteran is rendered unemployable by his service-connected disabilities.  

Information now of record is to the effect that the Veteran completed three years of high school and has worked previously as a cleaner, factory and assembly line worker, and laborer.  All gainful work activity reportedly ceased in or about 2000.  

On remand, VA medical examinations were conducted in May 2011 and at that time the examining VA physician concluded that the Veteran's service-connected disabilities by themselves rendered him unable to gain or maintain gainful employment, considering his educational and occupational experience.  Separately, another VA examiner in May 2011 determined solely on the basis of the Veteran's posttraumatic stress disorder and brain injury that he was unable to obtain or maintain gainful employment.  A further neurological evaluation in May 2011 for evaluation of residuals of traumatic brain injury disclosed significant, wide-ranging limitations, although the VA examiner did not offer a conclusion, either for or against, the Veteran's employability.  The record likewise reflects that the Social Security Administration entered a determination in 1997 that the Veteran's depressive disorder and nonservice-connected mental retardation were totally and permanently disabling.  While conceding the existence of evidence that may contraindicate TDIU entitlement, the Board notes that the only medical professionals charged with determining employability have determined that the Veteran in this instance is in fact unemployable solely on the basis of service-connected disablement; thus, the Board is convinced by the persuasive opinions offered in May 2011 by multiple examiners that the Veteran's service-connected disorders, alone, preclude his performance of any gainful work activity.   The evidence denoting unemployability due exclusively to the Veteran's multiple, service-connected disabilities is not outweighed by evidence to the contrary.  On that basis, entitlement to a TDIU is warranted.  



ORDER

A TDIU is granted, subject to those provisions governing the payment of monetary benefits. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


